Citation Nr: 9933851	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98 - 04 418	)	DATE
	)
	)
            

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of  50 percent for a 
generalized anxiety disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953, including service in the Republic of Korea during the 
Korean War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The record shows that the veteran failed to report for a 
personal hearing scheduled at the RO in March 1999, and that 
he further failed to appear for a videoconference hearing 
scheduled before the undersigned Member of the Board in May 
1999.  The veteran has not asked that another hearing be 
scheduled.  


FINDINGS OF FACT

1.  The claim for a rating in excess of 50 percent for a 
generalized anxiety disorder is plausible because the 
appellant indicated that he has suffered an increase in 
disability and submitted additional evidence. 

2.  The veteran's service-connected generalized anxiety 
disorder is currently manifested by a somewhat tense 
attitude, an affect of moderate anxiety, a slight tremor of 
the hand, and some phobic symptoms, such as fear of crowds, 
without impairment of judgment or memory, guilt feelings, 
paranoid ideations, auditory or visual hallucinations, 
suicidal or homicidal thoughts, or evidence of any thought 
disorder; more than moderate social and occupational 
impairment is not demonstrated.  



CONCLUSIONS OF LAW

1.  The claim for a rating in excess of  50 percent for a 
generalized anxiety disorder is well grounded because the 
veteran has asserted that his disability has increased in 
severity and submitted additional evidence. 

2.  The criteria for a rating in excess of  50 percent for a 
generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. § 3.321(b)(1), Part 
4, §§ 125-4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has failed to appear for scheduled 
personal and videoconference hearings, and that he underwent 
comprehensive VA psychiatric examination in connection with 
his claim in June 1997.  On appellate review, the Board sees 
no areas in which further development might be productive.

I.  The Evidence

A rating decision of April 1954 granted service connection 
for an anxiety reaction, evaluated as noncompensably 
disabling, and a rating decision of September 1961 increased 
the rating for that disability to 10 percent, effective in 
July 1961.  A rating decision of June 1962 increased the 
evaluation for that disability to 50 percent, effective in 
July 1961, based on findings that the veteran was a rather 
inadequate, schizoid individual, almost entirely preoccupied 
with himself, with a poor attitude toward work and a 
basically immature personality makeup.  The rating diagnosis 
was anxiety reaction, chronic, moderate.  That decision was 
affirmed on appeal by Board decision of June 1963.  The  50 
percent rating assigned for that disability has remained in 
effect since July 1961, and the rating is now protected at 
that level.  

A report of VA psychiatric examination, conducted in December 
1962, diagnosed an anxiety reaction and a personality trait 
disturbance, passive, dependent socioeconomic adjustment.  It 
was noted that the veteran does not work and was unwilling to 
work, and that his main disability was his passive, 
demanding, dependent character.

A report of VA psychiatric examination, conducted in June 
1964, diagnosed a chronic anxiety reaction, mild, in a 
markedly passive, dependent personality.  The examiner noted 
that he was far more impressed with the veteran's passive-
aggressive personality structure and its aggressive 
manifestations, both overt and covert.  

A report of VA psychiatric examination, conducted in July 
1966, noted that the veteran was quite dependent and 
inadequate, with a definite feeling of helplessness and 
hopelessness, and anxiety over his problems.  The diagnosis 
was chronic anxiety reaction, mild, in a markedly passive, 
dependent personality. 

A psychiatric intake interview in September 1974 noted that 
the veteran did not appear anxious or exhibit psychotic 
thought processes, but complained about the amount of his 
compensation.  

A report of VA psychiatric examination, conducted in 
September 1983, noted that the veteran expressed the desire 
to get greater compensation benefits.  The psychiatric 
examiner stated that the veteran displayed mild anxiety, did 
not exhibit any emotional problems, and insisted that he 
could not work due to physical problems.  The examiner 
expressed the opinion that the veteran's social impairment 
was mild and his vocational impairment mild to moderate.  The 
diagnoses were anxiety neurosis and dependent personality 
disorder.  

A rating decision of October 1983 confirmed and continued the 
50 percent evaluation for the veteran's anxiety neurosis, and 
that rating was affirmed on appeal by a Board decision of 
December 1984.

A report of VA psychiatric examination, conducted in January 
1991, noted that on review of the record, the veteran 
appeared to have a nonspecific generalized anxiety of long 
duration; that he had recently been hospitalized for ischemic 
heart disease and a lateral wall myocardial infarction; and 
that the veteran continued to drink alcohol.  The veteran 
expressed the opinion that he was not crazy, but was too old 
to get a job and to sickly for employers to take a chance on 
him.  Mental status examination revealed that his speech was 
spontaneous, and he spoke in rapid, clear, short phrases.  
There was no evidence of mental illness, thought disorders, 
hallucinations, or grandiosity, and he interacted with the 
examiner normally and with a normal range of appropriate 
affect.  Tests for cognitive function indicated no 
impairment, and he was able to repeat five-digit numbers 
without difficulty.  His general knowledge was functional, 
and his insight and judgment appeared within normal limits.  
The diagnoses included: Axis I: chronic general anxiety 
condition, mild, in partial remission with medication; Axis 
II: No diagnosis; Axis IV: Precipitating stress remote; Axis 
V: Global Assessment of Functioning (GAF) estimated at 70 to 
80, both current and in past year.

In April 1997, the veteran claimed entitlement to a rating in 
excess of  50 percent for his service-connected anxiety 
disorder, citing recent treatment at the VAMC, Detroit.  

A report of VA psychiatric examination, conducted in June 
1997, noted that the veteran had been married for twelve 
years, had seven grown children, and had been divorced for 20 
years.  The veteran offered a history of being drafted at age 
23, and serving in the Korean War before working on an 
assembly line at General Motors for approximately eight 
years.  He related that he had become increasingly nervous 
and anxious, with a minimal frustration tolerance, and had 
begun drinking heavily, resulting in a driving while 
intoxicated charge and attendance at AA meetings before 
discontinuing alcohol abuse in 1992.  The veteran further 
indicated that he took aspirin to help his blood pressure and 
occasionally takes Valium for his anxiety.  He denied combat-
related flashbacks or nightmares, but claimed nightmares when 
under stress, stating that he tried to avoid stress and large 
crowds.  He was not currently seeing a psychiatrist.

The veteran's subjective complaints included increased 
anxiety with body tension and a slight tremor of the hands; 
inability to handle stress; some problem with concentration 
and memory; lack of interest in sex; difficulty in falling 
asleep and waking at night; social withdrawal and avoidance 
of crowds; occasional episodes of increased anxiety with 
palpitations, sweating, tremor, and lightheadedness; loss of 
energy; poor frustration tolerance; poor sex tolerance; and a 
past history of alcohol abuse.

Mental status examination disclosed that the veteran was 
well-oriented and cooperative, and his memory for recent and 
remote events was satisfactory.  His attitude was somewhat 
tense; his affect showed a moderate anxiety with a slight 
tremor of the hand; and he seemed to have some phobic 
symptoms, such as fear of crowds.  His general information 
was fair, his abstracting ability was limited, he had some 
insight into his condition, and his judgment was intact.  He 
denied any guilt feelings, paranoid ideations, auditory or 
visual hallucinations, or suicidal or homicidal thoughts, and 
there was no evidence of any thought disorder or obsessive or 
compulsive behavior.  No psychological testing was obtained.  
The veteran was competent to handle his benefits.

The diagnoses included Axis I: Anxiety disorder; Axis II:  
Alcohol abuse, in remission; post-traumatic stress disorder, 
in remission; Axis IV: Moderate, with impairment of social 
functions, family life, and social withdrawal; Axis V: GAF 
score of about 50 to 55, indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.



VA outpatient treatment records dated from March 1996 to 
February 1998 show no complaint, treatment, or findings of an 
anxiety disorder or other psychiatric disability.  The 
veteran acknowledged the occasional use of alcohol, and was 
found positive for alcohol on one or more appointments.  He 
was treated with radiation therapy for prostate cancer, and 
was seen for hypertension, coronary artery disease, renal 
insufficiency, nocturia, and erectile dysfunction.  He had no 
appointments in the mental health clinic, and there was no 
showing that he was prescribed medications for anxiety.  

A rating decision of January 1998 denied a rating in excess 
of 50 percent for an anxiety neurosis, and the veteran 
appealed.

In his Notice of Disagreement, the veteran stated that he 
should have an increase in his money because he had been sick 
and was still sick; that he was 70 years old and there was 
nothing he could do; that he could not get Social Security 
benefits; that he didn't know why he couldn't get a raise 
even at his age; that VA didn't buy all his medications; and 
that he needed an increase in his money.

In his Substantive Appeal (VA Form 9), received in March 
1998; the veteran stated, in pertinent part, that he should 
have a raise in the money that was promised to him; that he 
could not live on what he was getting every month; and that 
he is a disabled veteran and should be able to get more 
money.  

In a November 1998 letter on behalf of the veteran, his 
daughter stated that his disability was more nearly 90 
percent from his anxiety disorder; that the VA outpatient 
reports from March 1995 to February 1998 were inaccurate; 
that the veteran's vision was poor and his prostrate problems 
unstable; that he needed an increase in his nerve medication; 
and that he lives with his daughter, who takes care of his 
needs and drives him around.  


II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The evaluation of service-
connected mental disorders is based upon the resulting 
occupational and impairment under  38 C.F.R. Part 4,§ 4.125-
4.130 (1999).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's service-connected anxiety disorder.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant 
an exposition of remote clinical histories and findings 
pertaining to that disability.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
anxiety disorders.  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), now codified at  38 C.F.R. §§ 4.125-
4.130. 

The veteran filed his claim for increased evaluation for his 
anxiety neurosis in April 1997.  Effective on and after 
November 7, 1996, the criteria applicable to this claim are 
described in the General Rating Formula for Mental Disorders 
set out at  
38 C.F.R. Part 4, § 4.130 (1999).  That formula provides 
that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will 
be rated as 100 percent disabling.  38 C.F.R. Part 4, §  
4.130, Diagnostic Code 9400 (1999).

The medical evidence in this case shows that on VA 
psychiatric examination in January 1991, the veteran had a 
nonspecific generalized anxiety, and that he continued to 
drink alcohol.  Mental status examination revealed that there 
was no evidence of mental illness, thought disorder, 
hallucinations, or grandiosity, and he interacted with the 
examiner normally and with a normal range of appropriate 
affect.  Tests for cognitive function indicated no 
impairment, and his insight and judgment appeared within 
normal limits.  The Axis I diagnosis was chronic general 
anxiety condition, mild, in partial remission with 
medication; and his Global Assessment of Functioning score 
was estimated at 70 to 80, both current and in past year, 
indicative of transient and expectable reactions to 
psychosocial stressors, or no more than slight impairment in 
social, occupational, or school functioning.  

Further, on VA psychiatric examination in June 1997, the 
veteran indicated that he occasionally takes Valium for his 
anxiety, and that he was not currently seeing a psychiatrist.  
The examiner noted that veteran's subjective complaints 
included some problem with concentration and memory; poor sex 
tolerance and a lack of interest in sex; difficulty in 
falling asleep and waking at night; and social withdrawal and 
avoidance of crowds.  However, his mental status examination 
of the veteran revealed no evidence of impaired concentration 
or memory, and his notation of poor sex tolerance and a lack 
of interest in sex does not take into consideration the 
veteran's contemporaneous treatment for prostate cancer and 
for erectile dysfunction.  While the veteran's complaint of 
waking at night is addressed as a symptom of the veteran's 
anxiety disorder, no reference is made to the veteran's 
diagnosed nocturia, for which he is treated in the VA 
outpatient clinic.  The veteran's complaints regarding social 
withdrawal and avoidance of crowds is without any 
substantiation in the record, and should be compared with the 
statement that he lives with his daughter, who takes care of 
his needs and drives him around.  
The record reflects no prior complaints by the veteran of 
occasional episodes of increased anxiety with palpitations, 
sweating, tremor, and lightheadedness.  

Further, although his mental status examination disclosed 
that the veteran's attitude was somewhat tense, that his 
affect was moderately anxious, and that he claimed to have 
some phobic symptoms, such as fear of crowds, he was well-
oriented and cooperative, his memory for recent and remote 
events was satisfactory, his general information was fair, he 
had some insight into his condition, and his judgment was 
intact.  To the same point, he denied any guilt feelings, 
paranoid ideations, auditory or visual hallucinations, or 
suicidal or homicidal thoughts, and there was no evidence of 
any thought disorder or obsessive or compulsive behavior. 

In the judgment of the Board, the medical evidence of record 
does not disclose occupational and social impairment 
manifested by deficiencies in family relations, judgment, 
thinking, or mood; or due to symptoms such as suicidal 
ideation or obsessional rituals which interfere with routine 
activities.  While there is evidence of difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), there is no showing of intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; or inability to establish and 
maintain effective relationships.  In the absence of any 
demonstration or diagnosis of such symptomatology, a rating 
in excess of 50 percent is not warranted.  

Further, the record in this case includes no evidence of 
total occupational and social impairment in the veteran due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, his own previous occupations, 
or his own name such as to warrant assignment of a 100 
percent disability rating under  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9400 (1999).

In addition, the Axis I diagnosis was anxiety disorder; and 
any alcohol dependence or PTSD symptomatology was noted to be 
in remission.  The Axis IV psychosocial stressors were shown 
to be moderate in degree, and to include impairment of social 
functions, family life, and social withdrawal.  In addition, 
under Axis V, his GAF score was estimated as about 50 to 55, 
also indicative of moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for a generalized anxiety 
disorder.  Accordingly, that claim is denied. 

In reaching its determination, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable solely due to service-
connected disability.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, § 4.16 or  3.321(b)(1) 
(1999) are potentially applicable, and the RO determined 
that an extraschedular evaluation for the veteran's anxiety 
disorder was not warranted.  The Board finds that the record 
in this case does not present such an exceptional or unusual 
disability picture, including such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards. Further, none of the VA reports of 
examination or outpatient treatment records reflect a 
medical finding or opinion that the veteran is unemployable 
due to his service-connected generalized anxiety disorder.  
There is no competent medical evidence in the record stating 
that the veteran is unemployable due to service-connected 
disability, or that vocational rehabilitation is infeasible, 
and the veteran has not asserted that he is unable to obtain 
employment solely due to his service-connected generalized 
anxiety disorder.  Nor is there evidence of circumstances 
which the appropriate officials might find so "exceptional 
or unusual" as to warrant an extraschedular rating.  
Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of 
benefit entitlement under the provisions of  38 C.F.R. Part 
4, §§ 4.16(b) (1999).  


ORDER

A rating in excess of 50 percent for a generalized 
anxiety disorder is denied.



_________________________________
F.   JUDGE   FLOWERS
Member, Board of Veterans Appeals

 

